Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                        DETAILED ACTION
1. Claims 1, 3-19, 25 are presented for the examination. Claims 2, 20-24 are canceled. 

                                 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 

2. Claims 1, 3-19 are rejected under 35 U.S.C. 103 as being unpatentable over Somendra (US 20130132774 Al) in view of SLUPIK(US 20160119572 Al) and further in view of Chang(US 20170097841 A1).

As to claim 1, Somendra teaches a hardware comprising a plurality of test machines to perform cloud-based graphics driver validation operations (FIG. 1. System 200 may be made up of software or hardware components of one or more computing devices. As illustrated in FIG. 2, an example system 200 includes controller 130 and VM set 204. Controller 130[ graphics driver validation operations]may be one or more software applications executing on graphics driver validation operations] the test commands by using a cloud data storage system. The controller may retrieve each command from the cloud storage, store each command in a command table in the cloud storage in a manner associated with each test agent, monitor the command table to track the status of each command execution by each test agent, para[0005], In 1-20/ each command may be inserted into command table 220 with its parameters, type, or other properties. A status corresponding to each command entry may be set to a status of "ready." A test agent[graphics driver validation operations]may retrieve a next command corresponding to the test agent. It may mark the command entry with a status of "in progress." Upon completion of executing the command, para[0038], ln 1-10/  the controller 130  and test agent is graphics driver validation operations since the controller 130 and test agent are  used to control access and monitor the test process associated with test agent as described above), a virtual resource comprising data associated a plurality of different graphics hardware resources (In a cloud-based computer system, resources[ virtual resource] may be provided to computing devices over a network. Resources may include data storage, processing power, virtual computing machines, or other computer resources. Windows Azure.TM., by Microsoft Corporation, is a cloud computing platform that enables a developer to build and host applications in a datacenter provided by Microsoft. The Windows Azure platform enables a provider to run any number of virtual machines, each on a corresponding virtual hard drive. Some virtual machines may execute interactive applications. Some virtual machines may execute non-interactive graphic] that is configured to perform graphics operations , such as rendering a graphic image, or to perform stream processing.), para [0072]/  The controller may determine, receive from the cloud computing platform, or be configured with a specification of a limit for a number of connections that each VM is to support. This capacity[virtual resource] may be based on hardware limitations[ graphics hardware resources], software limitations, system load, various cost factors, or other factors… capacities[virtual resource]of the virtual machines, such as virtual processor speed[t graphics hardware resources], virtual memory capacity, or other resource limitations[virtual resource], para[0049]/ Thus, controller 130 may retrieve data such as commands to be executed from configuration data 212[resource] , and store data such as commands to be executed in command table 220. Test agents 208 may retrieve command information from command table 220 and store results of executing commands in counters and logs 218. Configuration data 212 thus serves as a mechanism for specifying test scenarios, controlling and monitoring operation of each test agent 208, para[0041], ln 1-26 ); a resource manager to coordinate between the hardware pool and the virtual resource pool to cause one or more virtual machines (VMs) to be executed on one or more of the test machines using resources from the virtual resource pool ( process may flow to block 406, where a number of virtual machines to deploy is determined. In one embodiment, this determination may be based on a capacity of each virtual machine and a test specification . In one embodiment, the capacity may be a number of connections supported. For example, a controller may receive a specification of a number of connections to be used for a test. The controller may determine, receive from the cloud computing platform, or be configured with a specification of a limit for a number of connections virtual resource], para[0049], ln 1-20/ each agent 208 is a software application or process that executes on a respective VM 206[virtual machine] . It is understood that an application or process may be implemented by one or more software modules that operate to perform the functions of an application or process. Briefly, each agent[graphics driver validation operations] may perform a process to execute configured commands, perform actions based on the commands, and record results. The commands and actions may be used to test interactive or non-interactive applications in the cloud, para[0037], ln 1-10/    FIG. 4 is a flow diagram illustrating an example embodiment of a process 400 for performing a test of a target application in a cloud environment, in accordance with some of the mechanisms described herein. Process 400, or a portion thereof, may be used to implement actions of blocks 304 or 306 of process 300. In one embodiment, process 400, or a portion thereof, may be performed by controller 130 of FIG. 2, para [0047], In 1-15/command table 220 includes, for each test agent, an ordered set of commands to be executed by the test agent. The command table 220 may be dynamic, with commands inserted as each test agent executes commands. In one embodiment, controller 130 [resource manager] may retrieve commands from a current scenario insert each command into command table 220 for each test agent, para[0037], ln 1-20/ In one embodiment, controller 130[resource manager] may retrieve commands from a current scenario, insert each command into command table 220 for each test agent, and monitor the execution of the command by each test agent , para[0037], ln 5-10/ The process may flow to block 404, where configuration data may be stored in storage tables, such as configuration data 212[resource]. The process may flow to block 406, where a number of virtual machines to deploy is determined. In one embodiment, this determination may be based on a virtual resource]. The controller may determine, based on this limit and the number of specified connections, a number of VMs to use for a test run. For example, if there is a limit of 50 connections per VM, and 1000 connections is specified for a test run, the controller may divide the specified number of connections by the limit to determine the number of V/Ms. In this example, the calculation may be 1000/50=20, so 20 VMs may be used. In other configurations, the determination of a number of virtual machines may be based on other capacities of the virtual machines, such as virtual processor speed, virtual memory capacity, or other resource limitations[virtual resource], para[0049]/ The process may flow to block 408, where the controller may start up the determined number of VMs. Each of the VMs may be initialized. In one embodiment, startup up a VM may include requesting a VM from a cloud computing platform. A cloud computing platform may perform some initialization of each VM. This may include, for example, installing an operating system or other components. Initialization of each VM may include installing or configuring test code on the VM. This may include the test code previously uploaded to the controller, as illustrated in block 302 of process 300. In some embodiments, some test code may be retrieved by the controller from another location and installed on each VM. The test code may be used to implement the test agent on the VM.s, para[0050]/ Fig.4) a resource manager to coordinate between the hardware pool and the virtual resourcel to cause one or more virtual machines (VMs) to be executed on one or more of the test machines using resources from the virtual resource  since  the controller is the resource manager to retrieve and store the configuration[virtual resource] based on capacity  based on hardware limitations, software limitations, system load, various cost factors, or other factors virtual resource[ virtual resources] for starting the virtual machine in order to execute the test agent as described above from Fig 4 ( step 402 to 412, the configuration, hardware limitations, software limitations, system load, various cost factors, or other factors virtual resource are virtual resources )   , and a task dispatcher to dispatch graphics driver validation tasks to the VMs responsive to user input (FIG. 4 is a flow diagram illustrating an example embodiment of a process 400 for performing a test of a target application in a cloud environment, in accordance with some of the mechanisms described herein. Process 400, or a portion thereof, may be used to implement actions of blocks 304 or 306 of process 300. In one embodiment, process 400, or a portion thereof, may be performed by controller 130 of FIG. 2. The illustrated portions of process 400 may be initiated at block 402, where configuration data may be received. As discussed herein, this configuration data may include specification of one or more scenarios, commands, or command parameters [graphics driver validation tasks]. In one embodiment, configuration data may be received by a user interface of controller 130 or another application. Configuration data may include specifications for scaling a test, para [0047]/ the process may flow to block 304, where one or more scenarios and their commands may be configured. In one embodiment, controller 130 includes or employs a user interface that may be employed by a user to configure scenarios and commands [graphics driver validation tasks]. The controller may store the configuration information in configuration data 212. In various embodiments, other mechanisms may be used to configure scenarios, para [0043], Fig.3/ configuration data 212 thus serves as a command from the configuration data is graphics driver validation tasks since the configuration data comprises the command with controlling and monitoring operation of test agent as described above ), a plurality of different graphics hardware resources comprising at least of different graphics memory types, different graphics memory sizes, and different graphics aperture sizes((In a cloud-based computer system, resources[ virtual resource] may be provided to computing devices over a network. Resources may include data storage, processing power, virtual computing machines, or other computer resources. Windows Azure.TM., by Microsoft Corporation, is a cloud computing platform that enables a developer to build and host applications in a datacenter provided by Microsoft. The Windows Azure platform enables a provider to run any number of virtual machines, each on a corresponding virtual hard drive. Some virtual machines may execute interactive applications. Some virtual machines may execute non-interactive applications, para [0001]/ in one embodiment, computing device 800 includes one or more graphics processing units (GPU) 816. A GPU is a processor[graphic] that is configured to perform graphics operations , such as rendering a graphic image, or to perform stream processing.), para [0072]/ The controller may determine, receive from the cloud computing platform, or be configured with a specification of a limit for a number of connections [different graphics aperture sizes]that each VM is to support. This capacity[virtual resource] may be based on hardware limitations[ different graphics aperture sizes ], software limitations, system load, various cost factors, or other factors… capacities[virtual resource]of the virtual machines, such as virtual processor speed[  graphics hardware resources], virtual memory capacity, or other resource limitations[virtual resource], para[0049] / FIG. 2 is a block diagram of an graphic], para[0026], ln 3-5).
Somendra does not teach hardware resource as a hardware pool and virtual resource as a virtual resource pool, different graphics hardware resources comprising at least of different graphics memory/ aperture types and sizes . However, SLUPIK teaches hardware resource as a hardware pool and virtual resource as a virtual resource pool, different graphics hardware resources comprising at least of different graphics memory types, different graphics memory sizes.  (a resource pool 500 comprising any of several identical or distinct processing resources 501, 502, 503. Said resources 501, 502, 503 may be processors of any kind, and accordingly need not be constrained to any one type or technology. The resource pool 500 may be made up of any number of processing resources 501, 502, 503, each having any microarchitecture and electrical layout operative to permit the processing tasks required for scenarios in which the various embodiments of the present invention will be deployed. Thus, in various embodiments, said processing resources may be one or more general purpose CPUs, including but not limited, in at least one embodiment, to the one or more CPUs on which the present system executes. The processing pool may likewise comprise, for any one or more embodiments of the present invention, one or more GPUs, ASICs, DSPs, physics processing units, image processors, network processors, audio processors, or any other processing means 50T, 502', 503'. Indeed, such processing resources may include GPUs for video processing, particularly for use in different graphics memory types] is the array of programmable cores, referred to in documentation by NVIDIA as "CUDA cores" and as "shaders" in Direct3D documentation Such programmable GPU cores correspond to a processing resource  having a large amount of cache[different graphics memory/ aperture sizes] … A second type of resources [different graphics memory types]procured by GPUs is purpose-built hardware dedicated to decoding a range of specific video compression formats, such as H.264 and HEVC, para[0083]).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of Somendra with SLUPIK to incorporate the feature of hardware resource as a hardware pool and virtual resource as a virtual resource pool because this achieves the highest possible image quality and/or in making ever more efficient use of bandwidth with respect to generating and transferring image data.

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of Somendra and SLUPIK with  Chang to incorporate the feature of at least of different graphics memory types, different graphics memory sizes, and different graphics aperture sizes for virtual machine  because this is securely extending a private cloud or network to a public cloud can be enhanced with tools for evaluating the resources offered by multiple public cloud providers.
As to claim 3, SLUPIK teaches the resource manager Is to communicate with the task dispatcher to identify one or more required physical graphics processor units (GPUs) and virtual GPUs (pups) to be implemented to perform the graphics validation tasks) para[0082] /para[0088] ) .
As to claim 4, SLUPIK teaches the vGPUs are to be implemented by the VMs (para [0071]/ para [0003]).
As to claim 5, Somendra teaches the task dispatcher deliver the graphics validation tasks to one of the test machines having the required pGPU capability and to the VM having the required vGPU capability (para [0071]/para [0049]).
As to claim 6, SLUPIK teaches the virtual resource pool is to be continually or periodically updated to include data associated with new graphics hardware resources/ para[G114], In 9-22) for the same reason as claim 1 above.
As to claim 7, Somendra teaches the VMs running on the test machines support full GPU virtualization in which a native graphics driver to be validated is to run inside multiple VMs and share a single physical GPU ( para[0103] ) for the same reason as to the claim 1 above.
As to claim 8, SLUPIK teaches the hardware resource pool comprises different generations of test computers with different stock keeping unit s (SKUs) and/or original equipment manufacturer (OEM) models/ para[0()82], In 12-35) for the same reason as claim 1 above.
As to claims 9-19, they are rejected for the same reasons as claims 1-8 above.

3. Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Somendra (US 20130132774 Al) in view of SLUPIK(US 20160119572 Al) and further in view of Bosl(US 20080262759 Al).

 


 
As to claim 25, Bosl teaches the plurality of graphics hardware resources comprise different monitor types, different interface types, and different basic input output system (BIOS) types( para[0017]).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of Somendra and SLUPIK with Bosl to incorporate the feature of each the plurality of graphics hardware resources comprise  different basic input output system (BIOS) types, different graphics memory types and/or sizes, and/or different graphics aperture sizes) because this provides a need for a universal test control box that can be easily adapted to serve in a multitude of testing environments.
  
                                            Response to the argument:

A. Applicant amendment filed on 05/19/2021 has been considered but they are not persuasive:

Applicant argued in substance that:

(1) “ the combination of cited references does not at least describe "a virtual resource pool comprising data associated a plurality of different graphics hardware resources comprising 
(2) “ In contrast, in claim 1, the hardware resources are used to execute one or more virtual machines on which graphics driver validation tasks are performed (see, claim 1 limitation: "a resource manager... to cause one or more virtual machines (VMs) to be executed on one or more of the plurality of test machines using resources from the virtual resource pool."). As such, the inclusion of Bosl nevertheless fails to describe this claim limitation ”.

B. Examiner respectfully disagreed with Applicant's remarks:

As to the point (1), Amended claim recites the resource includes three features of  a different graphics memory types, different graphics memory sizes, and different graphics aperture sizes.  Chang teaches different graphics memory types, different graphics memory sizes, and different graphics aperture sizes ( the first VM/public cloud evaluation agent can create a plurality of VMs in the public cloud using the configuration information, and distribute the performance evaluation software to the plurality of VMs 604. Instructions for allocating the public cloud resources for the test application can be included as part of the configuration information. As discussed, the configuration information can also include a specified number of vCPUs or GPUs, a specified processing speed of the vCPU/GPUs, a specified size of memory or storage, a specified type of memory or storage, a specified operating system, a specified hypervisor, specified application software, a specified storage classification, a specified application architecture or ANP, para[0051]).  
 virtual resource] may be provided to computing devices over a network. Resources may include data storage, processing power, virtual computing machines, or other computer resources. Windows Azure.TM., by Microsoft Corporation, is a cloud computing platform that enables a developer to build and host applications in a datacenter provided by Microsoft. The Windows Azure platform enables a provider to run any number of virtual machines, each on a corresponding virtual hard drive. Some virtual machines may execute interactive applications. Some virtual machines may execute non-interactive applications, para [0001]/ in one embodiment, computing device 800 includes one or more graphics processing units (GPU) 816. A GPU is a processor[graphic] that is configured to perform graphics operations , such as rendering a graphic image, or to perform stream processing.), para [0072]/ The controller may determine, receive from the cloud computing platform, or be configured with a specification of a limit for a number of connections [different graphics aperture sizes]that each VM is to support. This capacity[virtual resource] may be based on hardware limitations[ different graphics aperture sizes ], software limitations, system load, various cost factors, or other factors… capacities[virtual resource]of the virtual machines, such as virtual processor speed[  graphics hardware resources], virtual memory capacity, or other resource limitations[virtual resource], para[0049] / FIG. 2 is a block diagram of an example computer-based system 200 in which embodiments may be practiced. FIG. 2 provides a basic understanding of an example system, though many configurations may be employed and many details are not illustrated in FIG. 2. In one embodiment, system 200 is built upon cloud computing platform 112 of FIG. 1. System 200 may be made up of software or hardware components of one or more computing devices, para[0029], ln 1-20/ Multiple VMs graphic], para[0026], ln 3-5).
And SLUPIK teaches GPUs provide two broad types of resources of particular interest to embodiments described herein. One type of such resources[different graphics memory types] is the array of programmable cores, referred to in documentation by NVIDIA as "CUDA cores" and as "shaders" in Direct3D documentation Such programmable GPU cores correspond to a processing resource  having a large amount of cache[different graphics memory/ aperture sizes] … A second type of resources [different graphics memory types]procured by GPUs is purpose-built hardware dedicated to decoding a range of specific video compression formats, such as H.264 and HEVC, para[0083]).
As to the point(2),  Somendra  teaches process may flow to block 406, where a number of virtual machines to deploy is determined. In one embodiment, this determination may be based on a capacity of each virtual machine and a test specification. In one embodiment, the capacity may be a number of connections supported. For example, a controller may receive a specification of a number of connections to be used for a test. The controller may determine, receive from the cloud computing platform, or be configured with a specification of a limit for a number of connections that each VM is to support. This capacity may be based on hardware limitations, software limitations, system load, various cost factors, or other factors[virtual resource], para[0049], ln 1-20/ each agent 208 is a software application or process that executes on a respective VM 206[virtual machine] . It is understood that an application or process may be implemented by one or more software modules that operate to perform the functions of an application or process. Briefly, each agent[graphics driver validation operations] may perform a process to execute configured commands, perform actions based on the commands, and record resource manager] may retrieve commands from a current scenario insert each command into command table 220 for each test agent, para[0037], ln 1-20/ In one embodiment, controller 130[resource manager] may retrieve commands from a current scenario, insert each command into command table 220 for each test agent, and monitor the execution of the command by each test agent , para[0037], ln 5-10/ The process may flow to block 404, where configuration data may be stored in storage tables, such as configuration data 212[resource]. The process may flow to block 406, where a number of virtual machines to deploy is determined. In one embodiment, this determination may be based on a capacity of each virtual machine and a test specification. In one embodiment, the capacity may be a number of connections supported. For example, a controller may receive a specification of a number of connections to be used for a test. The controller may determine, receive from the cloud computing platform, or be configured with a specification of a limit for a number of connections that each VM is to support. This capacity may be based on hardware limitations, software limitations, system load, various cost factors, or other factors[virtual resource]. The controller may determine, based on this limit and the number of specified virtual resource], para[0049]/ The process may flow to block 408, where the controller may start up the determined number of VMs. Each of the VMs may be initialized. In one embodiment, startup up a VM may include requesting a VM from a cloud computing platform. A cloud computing platform may perform some initialization of each VM. This may include, for example, installing an operating system or other components. Initialization of each VM may include installing or configuring test code on the VM. This may include the test code previously uploaded to the controller, as illustrated in block 302 of process 300. In some embodiments, some test code may be retrieved by the controller from another location and installed on each VM. The test code may be used to implement the test agent on the VM.s, para[0050]/ Fig.4) a resource manager to coordinate between the hardware pool and the virtual resourcel to cause one or more virtual machines (VMs) to be executed on one or more of the test machines using resources from the virtual resource  since  the controller is the resource manager to retrieve and store the configuration[virtual resource] based on capacity  based on hardware limitations, software limitations, system load, various cost factors, or other factors virtual resource[ virtual resources] for starting the virtual machine in order to execute the test agent as described above from Fig 4 ( step 402 to 412, the configuration, hardware limitations, software limitations, system load, various cost factors, or other factors virtual resource are virtual resources ).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


                                             Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is (571) 272-3767. The examiner can normally be reached on 10-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chow, Dennis can be reached on (571) 272-7767. The faxphone number for the organization where this application or proceeding is assigned is 703-872-9306.


/LECHI TRUONG/            Primary Examiner, Art Unit 2194